DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed. 
	The present invention is directed to building information modeling (BIM), in particular, a method and system for precise placement. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a device comprising: 
a strip printer; 
at least one processor; and 
a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform operations including: 
 	receiving layout and design information, wherein the layout and design information comprises data indicative of one or more locations on a surface to embed or install one or more pieces of hardware; and 
triggering the strip printer to print one or more markings on a tape strip based on the layout and design information, wherein the tape strip is applied to the surface after the one or more markings are printed on the tape strip, and the one or more markings printed on the tape strip after the tape strip is applied to the surface represent the one or more locations on the surface to embed or install the one or more pieces of hardware, such that the one or more pieces of hardware are embedded or installed in accordance with the one or more markings printed on the tape strip after the tape strip is applied to the surface.  
The closest prior art, Sergyeyenko (US 2007/0107241 A1) in view of Feigin (US 9,739,880 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Sergyeyenko (US 2007/0107241 A1) discloses a light detection device, and more particularly to a system and method for a light detector including a marker for marking the location of the detected light on a work-piece.
	Feigin (US 9,739,880 B2) discloses ground-penetrating radar (GPR), and, more specifically, to a technique for displaying GPR data.
However, Sergyeyenko (US 2007/0107241 A1) in view of Feigin (US 9,739,880 B2) do not specifically disclose “triggering the strip printer to print one or more markings on a tape strip based on the layout and design information, wherein the tape strip is applied to the surface after the one or more markings are printed on the tape strip, and the one or more markings printed on the tape strip after the tape strip is applied to the surface represent the one or more locations on the surface to embed or install the one or more pieces of hardware, such that the one or more pieces of hardware are embedded or installed in accordance with the one or more markings printed on the tape strip after the tape strip is applied to the surface”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.


 	Regarding claims 2-7, 9-14, 16-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUANG N VO/Primary Examiner, Art Unit 2672